Citation Nr: 1112922	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-29 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for a left elbow disorder.

4.  Entitlement to service connection for a right elbow disorder.

5.  Entitlement to service connection for right knee disorder.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for a lumbar spine disorder.

8.  Entitlement to service connection for a left ankle disorder.

9.  Entitlement to service connection for a disorder manifested by double vision.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for chronic sinusitis.

12.  Entitlement to service connection for head injury residuals.

13.  Entitlement to service connection for migraines.

14.  Entitlement to service connection for 7th cranial nerve palsy.

15.  Entitlement to service connection for a neurological disorder manifested by tingling of the fingertips and lips.

16.  Entitlement to service connection for a neurological disorder classified as right tarsal tunnel syndrome.

17.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).  

18.  Entitlement to service connection for a disorder manifested by abdominal pain.

19.  Entitlement to an initial compensable evaluation for service-connected scar of the left knee.

20.  Entitlement to an initial compensable evaluation for service-connected plantar fasciitis with heel spurs of the bilateral feet.

21.  Entitlement to an initial compensable evaluation for service-connected residuals of right great toe fracture.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to June 1980 and from June 1987 to November 1996.  He is shown to have had multiple years of service in the Reserves and retired in 2006.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The appeal of issues numbered #1 through 18 is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's scars of the left knee are superficial, without evidence of tenderness or pain, do not result in any restricted motion, and do not exceed 6 square inches.

2.  The Veteran's bilateral plantar fasciitis has been manifested by subjective complaints of pain and tenderness of each foot, with objective evidence of moderate tenderness to palpation, and X-ray evidence of bilateral heel spurs and degenerative arthritis on each foot, most nearly approximating moderate injury of each foot.

3.  The Veteran's right great toe fracture residuals are manifested by subjective complaints of pain, with an inability to plantar flex beyond 10 degrees in February 2006, and with more recent findings in April 2009 showing active range of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for scar of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (as in effect prior to October 23, 2008).

2.  The criteria for an initial rating of 10 percent for plantar fasciitis of the right foot have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2010).

3.  The criteria for an initial rating of 10 percent for plantar fasciitis of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2010).

4.  The criteria for an initial compensable rating for right great toe fracture have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim was received in September 2005.  In conjunction with this claim, he was provided with a duty to assist letter in November 2005, a copy of which is of record, prior to adjudication.  Additional notice was also sent later in May 2008 and March 2009.

The Veteran was provided initial notice of the requirements in order to prevail on these types of claims and of his and VA's respective duties.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  He was also asked to advise VA if there were any other information or evidence he considered relevant so that VA could help by getting that evidence.  In some, adequate notice was sent as to the service connection issues.

Regarding the increased rating claims, the Veteran is challenging the evaluation assigned following the initial grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

In sum, no further development is required with respect to the duty to notify.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

In this case, service treatment records were previously obtained and associated with the claims folder.  Furthermore, VA and private medical records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination in April 2009 addressing the increased ratings issues included examination of the Veteran, but not review of the claims folder. Claims folder review is not necessary in these increased rating issues.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for higher disability rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim decided on appeal.  

Consequently, any procedural defect in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  

Any such defect is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating-General Considerations 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2010).  

Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2010) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  

38 C.F.R. § 4.2 (2010) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work. 

38 C.F.R. § 4.7 (2010) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.

It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14.

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In appeals of the initial rating assigned following a grant of service connection, "staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection. Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

With respect to disabilities involving the musculoskeletal system, the Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The rating for an orthopedic disorder should reflect functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40 (2010).  

The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45 (2010).  

It is the intention of the VA Schedule for Rating Disabilities (Rating Schedule) to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

A.  Left knee scar-- Factual Background and Analysis

The Veteran contends he is entitled to a compensable rating for surgical scar of the left knee.  

The Board notes that the criteria for rating scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's claim was pending before October, 23, 2008, and as he has not expressly requested consideration under the new criteria, his claim will only be evaluated under the provisions effective when he filed his claim.

Scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 7801, which governs scars other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assignable when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7801 (2010). Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part. A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation applies for scars that are superficial and painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  A superficial scar is one not associated with underlying soft tissue damage. A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of this part on the amputation rule). 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2010).

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

In this case, the private and reserve medical records obtained in association with the claim do not show any significant findings pertaining to the left knee scar, beyond simply noting its presence, such as in the January 2006 separation examination.  

A February 2006 VA examination report discussed the history of the Veteran's left knee meniscus tear and resultant surgery.  Regarding the scar, physical examination revealed a level scar present at the left anterior knee, with 3 small scars measuring 0.5 centimeters by 0.5 centimeters.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation or edema, keloid formation, hyperpigmentation, hypopigmentation or abnormal tissue.  The range of motion of the knee was shown to be 0 to 140 degrees, with pain at 80 degrees, and with additional limitation of 10 degrees on repetitive use.  There was no indication that the scar itself limited motion.  

The Veteran underwent another VA examination in April 2009, for his scar associated with his left knee injury from a parachute jump, with symptoms of left knee stiffness and inability to stand for a long time.  Examination revealed a level scar at the left knee, measuring 3 centimeters by 5 centimeters.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, hypopigmentation, hyperpigmentation, abnormal texture or loss of motion (due to the scar).  

Based on a review of the foregoing, the evidence is against a compensable rating for the scar affecting the left knee.  The scar is shown to be superficial, and there were no complaints of the scar being tender or painful shown on examination, or elsewhere during the pendency of this claim. The areas affected by the scar are not shown to exceed six square inches (39 square centimeters).  Additionally, the scar has not been shown to be unstable, as the evidence was negative for ulceration, breakdown or soft tissue damage.  There is also no evidence of limitation of motion or other functional loss shown or alleged to be due to the scar.  Consideration for a staged rating is not warranted in this matter, where the evidence throughout the pendency of this claim reflects noncompensable findings for the scar.

In sum, the preponderance of the evidence is against a compensable rating for the scarring under the applicable schedular criteria addressing scars and the application of the benefit of the doubt does not apply in this instance.

B.  Bilateral foot disorder

The Veteran's bilateral plantar fasciitis disability with heel spur has been assigned an initial noncompensable rating throughout the pendency of this appeal.  This disability has been evaluated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  That code section provides ratings for acquired flatfoot or pes planus. Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable (0 percent).  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated a maximum 30 percent disabling for unilateral disability, and is rated a maximum 50 percent disabling for bilateral disability. 

Another potentially applicable provision is Diagnostic Code 5284, which provides ratings for residuals of other foot injuries, including evaluations based on limitation of motion.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated a maximum 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated as 40 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x- ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. Diagnostic Code 5003 provides that in the absence of limitation of motion, rate as below:  20 percent with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations; and 10 percent with X-ray evidence of involvement of two or more major joints or two or more minor joint groups. Note (1) under Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on x- ray findings, above, will not be combined with ratings based on limitation of motion.

For the purpose of rating disability from arthritis for the lower extremities, the knee and ankle are considered major joints, while multiple involvement of the interphalangeal, metatarsal, and tarsal joints of the feet, are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).

The private medical records obtained in association with the claim include podiatry records from July 1998 through December 1998 and from June 2001 through December 2002, which showed treatment for bilateral plantar fasciitis and bursitis of the right retrocalcaneal tuberosity, with painful heels.  Treatment included stretching and ice therapies.  Though these records are several years prior to the filing of the current claim on appeal, they do show that he used orthotic devices for his feet.

An April 2005 private record indicated pain with deep palpation of the bilateral arches.  There was no edema or discoloration.

A February 2006 VA examination report noted the history of the Veteran's bilateral plantar fasciitis and heel spurs since 1994, with pain described as occurring constantly and localized.  The pain was aching and sharp in nature, described as 10/10 in severity.  Pain was elicited by rainy weather and physical activity.  It came on by itself and was relieved by rest and medication.  He could function without medication, though.  Regarding the foot condition, at rest he had pain, weakness and stiffness.  When standing or walking he had swelling and fatigue, in addition to the pain, weakness and stiffness.  He could not put all his weight on his toes without much pain.  It also threw him off balance, and it affected his back and hip.  He denied any time lost from work. 

Examination revealed right foot tenderness.  The left foot was nontender.  Neither foot had tenderness, weakness, edema, atrophy or disturbed circulations.  Pes planus was not present.  The Veteran had limitation of standing due to pain and required orthopedic shoes.  His symptoms were not relieved by the corrective foot wear.  X-rays showed calcaneal spur at the Achilles and plantar surface.  He was diagnosed with bilateral plantar fasciitis with heel spurs.

The Veteran submitted lay evidence that included an April 2004 evaluation report from his employer, which noted that while his performance met the necessary standards, he had health issues from his foot problems and other ailments that resulted in unscheduled time off.  He was noted to have advised the employer that he had a preexisting foot condition of bone spurs, and had been told that if the condition interfered with his work ability he would be replaced.  However, he had not missed work since early February 2004.  

Other lay statements submitted in May and June 2008 from friends and acquaintances note their observations that the Veteran appeared to have difficulty walking due to foot problems, and that he had an abnormal gait or limp.  One lay witness who had known the Veteran for about 25 years noted that in recent years his gait had changed dramatically, from formerly walking with confidence to walking unevenly and appearing unsteady on his feet.  He also noted that the Veteran often bumped into people when walking.  

Upon VA examination in April 2009, the Veteran reported pain in the arch of his feet that occurred constantly and traveled to the arches.  The pain was aching and sharp and was at 7/10 in intensity.  Pain was elicited by physical activity and was relieved by rest and Aleve.  At the time of pain, he could function with medication.  At rest he had pain and stiffness, but no weakness, stiffness, swelling or fatigue.  He had pain when standing or walking, but no weakness, stiffness, swelling or fatigue.  There was no history of any bone infection, hospitalization or surgery for the plantar fasciitis.  The functional impairment revealed an inability to stand for long periods of time.

Examination revealed normal posture, and gait was within normal limits.  The feet showed no signs of abnormal weight bearing or breakdown.  There were also no callosities or unusual shoe wear patterns.  He used no assistive device for ambulation.  He did have tenderness of both left and right feet.  However there was no painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness or instability.  He had active range of motion of both great toes.  The tenderness to palpation was moderate bilaterally.  His Achilles tendon was aligned normally both left and right on weight bearing and non-weight bearing.  There were no foot deformities of pes planus, pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus or hallux rigidus.  He was limited in standing 15-30 minutes.  He required orthopedic shoes, but no other corrective shoes, arch supports, build-ups or inserts.  His symptoms and pain were not relieved by the corrective shoe wear.  

The X-findings showed degenerative joint disease right foot and left foot and plantar and Achilles spurs on the calcanceous, bilaterally.  The diagnosis was bilateral plantar fasciitis with heel spurs.  The X-ray report itself showed narrowing of the 1st metatarsalphalangeal (MT) joint of the right foot and minimal narrowing of the 1st MT joint of the left foot.  The right foot X-ray also showed a plantar and Achilles spur on the calcaneus, while the left foot X-ray revealed a small plantar and Achilles spur of the calcaneus.

Based on a review of the foregoing, the Board finds that an initial 10 percent rating is warranted for each foot for the Veteran's bilateral plantar fasciitis condition.  In this case, the bilateral plantar fasciitis is manifested by pain and tenderness and such symptoms have been present since initial entitlement.  The evidence also shows that, while he was rated as analogous to flat feet, there was no evidence of pes planus shown.  Rather, there was evidence of bilateral heel spurs, with pain and tenderness in both feet shown by the medical and lay evidence.  The Board has therefore concluded that the Veteran's plantar fasciitis is more appropriately evaluated pursuant to the criteria for other foot injuries under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which allows for a 10 percent evaluation per foot for moderate disability.   

However the evidence does not demonstrate a moderately severe disability in either foot, thus a 20 percent rating per foot is not warranted under these criteria.  Indeed, there is no pain or crepitus on range of motion, and there is no edema or erythema.  There is mild pain on palpation of the plantar fascia, as well as mild tenderness.  There has been no showing of abnormal weight bearing, and the Achilles tendon is properly aligned.  Instability has not been reported.  The most recent examination in April 2009 revealed moderate tenderness on palpation of the feet.  In essence, the objective evidence demonstrates no more than moderate disability caused by the bilateral plantar fasciitis.  Accordingly, a 10 percent rating for each foot is appropriate under Diagnostic Code 5284 for the findings of pain and tenderness shown.  See also Deluca, supra.  
 
The Board has considered whether a higher evaluation may be granted under other potentially applicable diagnostic codes.  However, pes cavus, hallux valgus, hallux rigidus, hammer toe, malunion of or nonunion of tarsal or metatarsal bones are not shown in the evidence of record. 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5280, 5281, 5282, 5283.  Moreover, there is no evidence of a severe flatfoot, with evidence of marked deformity, pain on manipulation or use, or indications of swelling on use or characteristic callosities, such as would warrant a 20 percent rating under Diagnostic Code 5276.   

As there is evidence of arthritis now shown in the X-rays from the April 2009 VA examination, the Board must consider whether rating  in excess of 10 percent disabling per foot is warranted under Diagnostic Code 5003.  In this case, there is no evidence of limited motion shown.  Nor does the evidence reflect that either foot disability is characterized by evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, such as would warrant a 20 percent rating for arthritis without limited motion.  

In sum, the evidence reflects that an initial rating of 10 percent is warranted for plantar fasciitis of the left foot and an initial rating of 10 percent is warranted for plantar fasciitis of the right foot.  

C.  Right Great Toe Fracture

The Veteran's residual right great toe fracture has been assigned an initial noncompensable rating throughout the pendency of this appeal.  This disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  As discussed above, Diagnostic Code 5284 provides ratings for residuals of other foot injuries, including evaluations based on limitation of motion.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated a maximum 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated as 40 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

The private podiatry records from July 1998 through December 1998 and from June 2001 through December 2002, obtained in association with the claim, do not show any significant findings pertaining to the right toe specifically, but make note of bilateral foot pain particularly affecting the heels.  

The report of a February 2006 VA examination revealed that like the right toe fracture existed since 1994.  Again, similar to the plantar fasciitis, the pain occurred constantly and was localized.  The pain was aching and sharp in nature, described as 10/10 in severity.  Pain was elicited by rainy weather and physical activity.  It came on by itself and was relieved by rest and medication.  He could function without medication.  With respect to the toe, it ached most of the time and there was limited movement due to pain.  It was very painful to move in any normal motion and it was more painful in cold weather.  At rest he had pain, weakness and stiffness.  When standing or walking he had swelling and fatigue in addition to the pain, weakness and stiffness.  From this toe condition, he could not put all his weight on his toes due to pain.  Findings on physical examination revealed the right great toe could not plantar flex beyond 10 degrees.  

The evidence from April 2004, May 2008 and June 2008 is set forth above in addressing the bilateral foot problem, and as the evidence pertains to the right toe disorder, it documents problems with absenteeism from work due to foot problems, and observable abnormalities in his gait due to a foot and/or right great toe problem.   

The report of an April 2009 VA examination addressing the right great toe noted the condition existed since 1994 after dropping a box on his foot.  He reported that his right big toe pain occurred twice a day and lasted for 2 hours at a time.  The pain was at an 8/10 level of intensity.  As with the plantar fasciitis, it was elicited by physical activity and was relieved by rest and Aleve.  At the time of pain, he could function with medication.  At rest he had pain and stiffness, but no weakness, stiffness, swelling or fatigue.  He had pain when standing or walking, but no weakness, stiffness, swelling or fatigue.  There was no history of any bone infection, hospitalization or surgery for the plantar fasciitis.  The functional impairment revealed an inability to stand for long periods of time.  Examination was noteworthy for active range of motion of the right great toe.  The X-rays of the right foot revealed a narrowing 1st MT joint.  The diagnosis was right great toe fracture.  

Based on a review of the foregoing, the Board finds that the preponderance of the evidence is against an initial compensable rating for the Veteran's right great toe disability, even with consideration of DeLuca factors.  There is no evidence of pain isolated in the right big toe region, as discussed by the podiatry records that focus on the plantar fasciitis.  The only findings of significance regarding the right great toe was that it could not plantar flex beyond 10 degrees, as reported in the February 2006 VA examination, as well as subjective complaints of pain and aching limiting motion.  However, the most recent VA examination of April 2009 revealed an active range of motion for the right great toe with subjective complaints of pain about twice a day.  Such findings do not closely resemble a moderate foot injury under Diagnostic Code 5284, as these symptoms are generally mild, and by April 2009, not shown to objectively limit motion of the toe.  Moreover, with respect to the limited motion shown in February 2006, such finding does not warrant a staged increase.  Indeed, the functional impairment caused by such limited motion, including the impact on ambulation, is deemed to be contemplated by the 10 percent ratings assigned for plantar fasciitis in the instant decision.  Awarding an additional rating for essentially the same functional impairment would constitute impermissible pyramiding.  

The Board has considered whether a higher evaluation may be granted under other potentially applicable diagnostic codes.  However, pes planus, pes cavus, hallux valgus, hallux rigidus, hammer toe, malunion of or nonunion of tarsal or metatarsal bones are not shown, precluding a higher rating on those bases.  38 C.F.R. § 4.71a, DCs 5276, 5278, 5280, 5281, 5282, 5283, 5284.

As there is evidence of arthritis now shown in the X-rays taken in conjunction with the April 2009 VA examination, the Board must consider whether a compensable rating is warranted under Diagnostic Code 5003.  The arthritis in the right great toe is shown to be limited to a narrowing 1st MT joint, with no other groups of minor joints of this toe involved.  Under Diagnostic Code 5003, a compensable rating is to be considered only if there is involvement of two or more major joints or two or more minor joint groups.  Such is not shown to be the case here with only involvement of the 1st MT joint shown.  See 38 C.F.R. § 4.45(f) supra.

In sum, the preponderance of the evidence is against a compensable rating for the right great toe fracture under the applicable schedular criteria and the application of the benefit of the doubt does not apply in this instance.

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116. When either of those two elements is met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not inadequate. An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case. As such, referral for extraschedular consideration is not in order here.


ORDER

An initial compensable evaluation for service-connected scar of the left knee is denied.

An increased initial evaluation to 10 percent for service-connected plantar fasciitis of the right foot is granted, subject to the laws and regulations governing the award of monetary benefits.

An increased initial evaluation to 10 percent for service-connected plantar fasciitis of the left foot is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial compensable evaluation for service-connected residuals of a right great toe fracture is denied.


REMAND

With respect to the remaining service connection issues on appeal, further development is necessary here.

Following his discharge from active service in November 1996, the Veteran served in the Reserves for a number of years, with a retirement examination dated in January 2006.  He also served in the Reserves between his first and second periods of active service, specifically between 1980 and 1987.  

The Veteran has alleged in a letter attached to his September 2005 claim, that he has over 31 years of service (to include Reserve), with the last 27 years in the Army Special Forces.  He also cited having had over 100 jumps, with some that did not have good landings, and that his daily training involved carrying an 80 pound ruck sack for over 20 years.  He has alleged that all his disabilities for which he is now claiming service connection are a result of injuries while on duty.  

The service treatment records are noted to include many reports from his Reserve service between his first and second periods of active service (between June 1980 and June 1987) and do document multiple parachute jumps during active and Reserve service.  They also show that he sustained multiple injuries pertinent to his current claimed disabilities.  This includes an apparent head injury and injuries to his entire left side and leg in a November 1981 parachute landing fall, an injury to his left knee and ankle in a July 1984 bad landing, and an injury to his right arm in another parachute landing when he landed in a tree.  He is shown to have continued with parachute jumps during his active service in the 1990s with a May 1994 record describing him as a parachutist with resulting problems of bilateral knee pain, back pain and neck pain.  He also was shown to have pain in his back and side following a parachute jump in August 1996, when he was poked in his right flank.  His back problems are shown to date back to his active service in the 1970's.

He also alleges entitlement to residuals from a head injury, specifically citing migraines and double vision in the attachment to his August 2007 VA Form I-9, and he is also claiming service connection for these problems separately from the head injury residuals.  He is further claiming service connection for multiple disorders including facial (TMJ), and other neurological problems, which could also potentially be related to the head injury.  In regard to other disabilities that are not orthopedic in nature, or not necessarily resulting from a head injury (but could potentially be), the service department records from both active and Reserve service show treatment for recurrent sinus infections, abdominal pain, and complaints of double vision, tingling finger tips, cranial nerve palsy, and TMJ.  He has also had foot injuries and problems documented and now alleges neurological problems of the right foot, claimed as right tarsal tunnel syndrome, to include as secondary to other service connected conditions.  (See attachment to VA Form I-9).  

All cited problems on appeal appear to have been mentioned in the January 2006 Reserve retirement exam and report of medical history.  He has also reported having symptoms such as double vision since being evacuated from Haiti in January 1995, with a service treatment record (an "Airevecuation Summary") dated in January 1995 noting the history of double vision and other neurological symptoms such as paresthesias and tingling in the fingertips.  This record indicates that he was currently stationed in Haiti with troops from Fort Bragg, but made reference to an earlier evaluation which initially treated him for Bell 's palsy.  That document does not appear to be of record.  Thus, it appears that additional service treatment records from his active duty status in Haiti may remain outstanding.  

Additionally, there does not appear to be any service treatment records for the Veteran's Reserve service after his discharge from active duty in November 1996, with the exception of the January 2006 separation examination that he appears to have submitted himself.  Thus, an attempt should be made to obtain the complete service treatment records from his later Reserve service as well as any additional records of treatment during active duty while in Haiti on or before January 1995.  Additionally, service personnel records should be obtained in order to clearly identify the periods of active duty for training during which he served.  

Regardless of whether any additional service department records are obtained, the Veteran should be provided with VA examinations to address the etiology of all claimed conditions, particularly in light of the history of such disorders being shown in the service treatment and Reserve records, as well as the history of multiple parachute jumping accidents, which could potentially have resulted in some, if not all of the claimed current disabilities.  

With regard to the hearing loss claim, the Veteran has alleged in-service exposure to acoustic trauma from aircraft engines, demolition and weapons fire, and he reports diminishing hearing.  While no evidence of a hearing loss disability for VA purposes is shown in the service treatment records or post service records, examination should be conducted to determine whether he has a current hearing loss disability and if so whether it is related to his acoustic trauma experienced during active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, who treated him for the disorders remaining on appeal since service.  After securing the necessary release(s), the RO should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is identified and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  The AOJ should also request that the Veteran provide any additional information regarding his Reserve service after November 1996 up to his retirement in January 2006, to include any additional service treatment or service personnel records that may be in his possession.  He should be asked to provide information as to the names and locations of units served during this time period.  38 C.F.R. § 3.159 (2010).  

2.  Thereafter, obtain any additional service treatment records from all identified periods of active and Reserve service, including any and all active duty for training between November 1996 and January 2006, as well as any additional service treatment from his active service in Haiti on or before January 1995.  In addition, the RO should make specific attempts to obtain the Veteran's entire service personnel record, to include his point capture sheet and copies of his orders to active duty for training.  Such information should be obtained through official channels, such as the National Personnel Records Center (NPRC) and the service department.  The RO should perform any and all follow up suggested by NPRC or the service department.  If the records are not available through the NPRC/PIES system or other means suggested by NPRC, this should also include again contacting the U.S. Army Personnel Administration Center in St. Louis, MO.  A lack of response, or a negative reply to any request, must be noted in writing and associated with the claims folder.

3.  If the service treatment or personnel records are unavailable, the AOJ should use alternative sources to obtain such records, using the information of record and any additional information the Veteran may provide. The AOJ should consider special follow-up by its military records specialist and/or referral of the case for a formal finding on the unavailability of the service treatment or service personnel records. See VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part III, chapter 4, paras. 4.28 and 4.29.  If necessary, the RO should request that the Veteran augment the information that he has already provided.

4.  When the above development has been completed, and regardless of whether any additional pertinent evidence has been obtained pursuant to such development, the RO should afford the Veteran a VA orthopedic examination to determine the nature, extent, and etiology of any disabilities of the right shoulder, left shoulder, left elbow, right elbow, right knee, neck, lumbar spine and left ankle.  All indicated tests and studies should be performed.  If other examinations by specialists are indicated, they should be conducted.  The claims folder, including all newly obtained evidence, must be sent to the examiners for review.  The examiners should address the following matters:

(a) Does the Veteran have a current disability of the right shoulder, left shoulder, left elbow, right elbow, right knee, neck, lumbar spine and/or left ankle?

(b). If any such disability is diagnosed, it at least as likely as not that any diagnosed disabilities of the right shoulder, left shoulder, left elbow, right elbow, right knee, neck, lumbar spine and/or left ankle is the result of active service?  In answering this question, the examiner should address the service treatment records showing multiple traumas sustained in parachute jumps during active service, as well as various documentations of such disorders in these records from active service (to include active duty for training).  

The examiner should provide reasons and bases based on medical judgment and facts for this opinion.  It is requested that the results of the examination(s) be typed and included in the claims folder for review.

5.  Thereafter following the completion of #1-3, and regardless of whether any additional pertinent evidence has been obtained pursuant to such development, the RO should afford the Veteran a VA examination, by an appropriate specialist(s), to determine the nature, extent, and etiology of any disabilities of head injury residuals, double vision, migraine, 7th cranial nerve palsy, tingling fingertips and lips, right tarsal tunnel syndrome and TMJ.  All indicated tests and studies should be performed.  If other examinations by specialists are indicated, they should be conducted.  The claims folder, including all newly obtained evidence, must be sent to the examiners for review.  The examiners should address the following matters:

(a) Does the Veteran have a current disability of head injury residuals, double vision, migraine, 7th cranial nerve palsy, tingling fingertips and lips, right tarsal tunnel syndrome and/or TMJ?

(b).  If any such disability is diagnosed, it at least as likely as not that any diagnosed disabilities of head injury residuals, double vision, migraine, 7th cranial nerve palsy, tingling fingertips and lips, right tarsal tunnel syndrome and/or TMJ is the result of active service?  In answering this question, the examiner should address the service treatment records showing multiple traumas sustained in parachute jumps during active service, (including the November 1981 jump which resulted in an apparent head injury) as well as various documentations of such disorders in these records from active service (to include active duty for training).  Any disability deemed to be a head injury residual should also be discussed, as opposed to any disability deemed not to be a head injury residual in providing the opinions as to the nature and etiology of each claimed condition.  

(c)  If any disability of right tarsal tunnel syndrome is diagnosed, but is not deemed to be related to service on a direct basis, the examiner should provide an opinion whether it is at least as likely as not being caused or aggravated (permanently worsened beyond its natural progression) by a service-connected disability, currently including his bilateral plantar fasciitis with bone spurs, his right great toe fracture residuals and his left knee condition, including scar.

The examiner should provide reasons and bases based on medical judgment and facts for this opinion.  It is requested that the results of the examination(s) be typed and included in the claims folder for review.

6.  Thereafter following the completion of #1-3, and regardless of whether any additional pertinent evidence has been obtained pursuant to such development, the RO should afford the Veteran a VA examination, by an appropriate examiner to determine the nature, extent, and etiology of any claimed hearing loss.  All indicated tests and studies should be performed, to include audiologic testing.  If other examinations by specialists are indicated, they should be conducted.  The claims folder, including all newly obtained evidence, must be sent to the examiners for review.  The examiners should address the following matters:

(a) Does the Veteran have a current hearing loss disability of either ear?

(b) If any such disability is diagnosed, it at least as likely as not that any diagnosed hearing loss is the result of active service?  In answering this question, the examiner should address the service treatment records showing multiple traumas sustained in parachute jumps during active service, (including the November 1981 jump which resulted in an apparent head injury) as well as the Veteran's lay contentions of having sustained acoustic trauma in the service.  

The examiner should provide reasons and bases based on medical judgment and facts for this opinion.  It is requested that the results of the examination(s) be typed and included in the claims folder for review.

7.  Thereafter following the completion of #1-3, and regardless of whether any additional pertinent evidence has been obtained pursuant to such development, the RO should afford the Veteran a VA examination, by an appropriate specialist(s), to determine the nature, extent, and etiology of any claimed disability of sinusitis and any disability manifested by abdominal pain.  All indicated tests and studies should be performed.  If other examinations by specialists are indicated, they should be conducted.  The claims folder, including all newly obtained evidence, must be sent to the examiners for review.  The examiners should address the following matters:

(a) Does the Veteran have a current disability of sinusitis and/or any disability manifested by abdominal pain?

(b) If any such disability is diagnosed, it at least as likely as not that any diagnosed disability of sinusitis and/or any disability manifested by abdominal pain is the result of active service?  In answering this question, the examiner should address the service treatment records showing multiple instances of treatment for such conditions in service.  

The examiner should provide reasons and bases based on medical judgment and facts for this opinion.  It is requested that the results of the examination(s) be typed and included in the claims folder for review.

8.  After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
	


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


